PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/119,947
Filing Date: 18 Aug 2016
Appellant(s): BASF SE



__________________
GEOFFREY A. ZELLEY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Beginning on page 6 of the Appeal Brief, appellant points out that the DRY reference described using “conventional high pressure injection molding techniques” for molding a shell around a foam insert. Appellant further points out that the secondary reference, DRESEN, uses a molding technique called “structural reinforced injection molding” (SRIM) which is descried as a “low pressure” technique. Appellant argues that the injection pressures of the DRESEN reference would not be used in the DRY reference because the references use different “high” and “low” pressure processes. However, the “high pressure” process in DRY and “low pressure” technique in DRESEN are terms of degree and it is not clear what pressure they are referring to when describing “high” and “low” pressure. For example, the “high pressure” injection molding process may be in comparison to a different molding process such as casting which would only use gravity as the pressure to fill a mold with material. The examiner is therefore not persuaded that the “high” pressure in DRY is necessarily different from the “low” pressure in DRESEN.
Furthermore, the “high pressure” and “low pressure” injection molding processes may be referring to the holding pressure for the molds instead of the injection pressure. If the “high” and “low” pressure are referring to the holding pressure, there is no indication that the injection pressures are different.
	In addition, even if the “high pressure” in DRY and “low pressure” in DRESEN were describing a theoretical continuum of injection molding processes (and described in terms of injection pressure instead of holding pressure) the low pressure described in DRESEN is 30-80 psi (about 2-5.5 bar) which is far below the claimed endpoint range of less than 60 bar. The relative “high pressure” described in DRY could then include all injection pressures above the “low pressure” process in DRESEN which would be an overlapping range, MPEP 2144.05.I.
	Appellant argues the SRIM process is able to use lower pressures because the viscosity is lower. The examiner notes that appellant’s specification states that “the pressure maintained must be sufficiently high that the melt fills all the cavities in the mold 3. The lower the viscosity of the melt here, the lower the pressure that can be selected.” (Spec. page 7 lines 8-9).  However, the claims do not require any particular viscosity. In addition, neither DRY or DRESEN describe the viscosity of the injection molding fluid. Therefore, appellant’s assertion that the viscosity of DRY would be higher in DRESEN is not supported. The examiner recognizes that as the molecular weight of a polymer increases it is likely that the viscosity will also increase. However, DRY does not refer to a particular molecular weight. Furthermore, there could be viscosity modifiers added to the injection molding composition. 
	Turning to the ZAWACKI reference (a rebuttal reference discussed in the arguments sections of the non-final rejection mailed 7/22/21 and the final rejection mailed 1/4/22) on page 7 of the Appeal Brief, appellant argues that the ZAWACKI reference teaches injection molding a mixture of thermoplastic material and gas. The examiner recognizes that the reference is forming a foamed layer by injection molding a mixture that includes gas. Due to the liquid/gas mixture, the rejection does not suggest incorporating the pressures of ZAWACKI into the process of DRY. However, the reference was included in the rebuttal to show another example of an injection pressure used in injection molding processes to add context to the injection pressures known and used in the field of injection molding. Additionally, although not relied upon, the ZAWACKI reference states that the injection pressure can be dependent on the size and shape of the mold [0050], which appears to reflect appellant’s own disclosure cited above, “the pressure maintained must be sufficiently high that the melt fills all the cavities in the mold 3”.  (Spec. page 7 lines 8-9).
	On page 9, appellant argues claim 24 is distinguished because of the claimed temperature. The examiner noted that the prior art did not teach a particular temperature for the process to be carried out and concluded that the process can be done at room temperature. The examiner maintains that the process necessarily is performed at a temperature. If no particular temperature is specified, there is no further climate control employed, and the temperature would naturally be room temperature. 
	Appellant then argues that the limitation for the injection speed of less than 100 mm/s is non-obvious. The examiner notes that the claim is directed to an injection speed in terms of linear velocity and not flow rate. The distinction is significant because the flow profile can be laminar or turbulent and the linear velocity of flow can vary drastically depending on if it is close to the boundary or in the center of the pipe. For the purposes of the rejection, the examiner interpreted “linear velocity” to be the average linear velocity for the entire cross-section of flow.  The rejection relied MEDINA-GALARZA to teach that pressure is a result effective variable for injection molding. Accordingly, one of ordinary skill can manipulate the result effective variable to obtain desired/optimal results. When determining flow from pressure, the flow can be conceptualized with a venturi meter and calculated with Bernoulli’s equation. More simply speaking (and intuitively) as the diameter of a pipe constricts, the flow through the narrower opening increases due to conservation of energy. The same concept can be derived using the conservation of mass (v1A1 = v2A2) were v is flow velocity and A is cross sectional flow area. As area A2 constricts or expands (such as the changing size of the injection sprue), the velocity of flow changes to compensate. Accordingly, the claim directed to the linear flow rate (not volume flow rate) is a limitation on the size/diameter of the sprue when pressure is already defined.
	Lastly, appellant argues that the change of size section of the MPEP should not apply to the changing size of the sprue cross section. Appellant offers no further support for their conclusion. Therefore, the examiner is unpersuaded that the section of the MPEP should not be applied.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AUSTIN MURATA/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        





Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.